Citation Nr: 0617780	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  97-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Survivors' and Dependents' Assistance in 
accordance with Chapter 35 of Title 38 of the United States 
Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
December 1960 and from November 1990 to June 1991, including 
service in the Southwest area of operations during the 
Persian Gulf conflict. He died in June 1996. The appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA). The RO denied the appellant's claims for 
service connection for the cause of the veteran's death and 
Survivors' and Dependents' Assistance under Chapter 35 of 
Title 38 of the United States Code.

The appellant testified at a hearing at the RO in January 
1997 in connection with her appeal. A transcript of her 
testimony has been associated with the claims file.

In August 1997 the Board remanded the case to the RO for 
additional evidentiary development and readjudication, 
including initial adjudication of the appellant's claim for 
accrued benefits. The RO subsequently continued its prior 
denial of service connection for the cause of the veteran's 
death and Survivors' and Dependents' Assistance and returned 
the case to the Board for further appellate review. The RO 
took no action on the accrued benefits claim.

In May 2003 the Board referred the case to the Veterans 
Health Administration (VHA) for a medical opinion necessary 
to resolve the issues on appeal. A medical opinion was 
received in response to the request, and the appellant was 
furnished a copy and given a period of time in which to 
submit additional evidence or argument in light thereof. No 
reply was received.

The appeal as to this matter was remanded to the RO in May 
2004 and again in August 2005.  It is now before the Board 
for further appellate consideration.  


                                              FINDINGS OF 
FACT

1.	The Certificate of Death indicates that the veteran died 
on June [redacted], 1996 and lists his immediate cause of death 
as severe pulmonary interstitial fibrosis.  

2.	The veteran's fatal pulmonary disability had its onset 
during the veteran's second period of military service.  

3.	The statutory criteria for eligibility for educational 
assistance have been met.  


CONCLUSIONS OF LAW

1.	A disability incurred in service caused the veteran's 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).  

2.	The statutory requirements for Survivors' and 
Dependents' Educational Assistance benefits under 
Chapter 35, Title 38, United States Code have been met. 
38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. § 
3.807 (2004); 38 C.F.R. §§ 21.3020, 21.3021(2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  


The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim.

However, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. In view of the 
decision below that grants the appellant's current claims, 
the Board reminds the RO that action must be taken to inform 
the veteran in an appropriate fashion regarding the criteria 
for the appropriate effective dates for the granted benefits.

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection. 
38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1131 (West 2002). Service connection 
may be granted for disease diagnosed after service providing 
the evidence establishes that it was incurred during service. 
38 C.F.R. § 3.303(d) (2003). Cardiovascular disease may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year following service 
discharge. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002). Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

A veteran who served during a period of war is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination. 38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.303(a) (2004). 
This presumption of soundness, however, may be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service and that the disorder was not 
aggravated by such service. Id.; see also VAOPGCPREC 3-03 
(July 16, 2003). A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306 (2004).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently addressed the issue of aggravation in 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), and 
applied a new two-step analysis. The Federal Circuit 
summarized the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry. The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service. The government may show a lack of 
aggravation [by demonstrating that] . . . there was no 
increase in disability during service or . . . [that] any 
increase in disability [is] due to the natural progress of 
[the disorder] . . . If this burden is met, then the veteran 
is not entitled to service-connected benefits. However, if 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim is one for service 
connection. This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Prior to the Federal Circuit's new Wagner two-step analysis, 
VA still had the burden to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability preexisted service. If VA met this burden, then it 
had the burden to rebut the presumption of soundness by a 
preponderance of the evidence (a lower standard) that the 
preexisting disorder was not aggravated by service. Pursuant 
to the new Wagner two-step analysis, VA must now show by 
clear and unmistakable evidence that the preexisting disorder 
was not aggravated during service (a higher standard).

On the veteran's last service department examination 
conducted prior to his second period of active service, his 
lungs were evaluated as normal and there were no complaints 
or findings reported that were indicative of any respiratory 
disorder.  The service medical records for this period of 
service indicate that he was seen in May 1991 with complaints 
of a persistent cough since being in Kuwait following the 
firing of the oil fields in that country.  No respiratory 
diagnosis was rendered on that occasion and none was 
demonstrated on the veteran's examination prior to service 
discharge.  

In an October 1992 statement, the veteran again complained of 
a chronic cough ever since he was in Southwest Asia.  The 
available VA treatment records show that the veteran was 
provided a Persian Gulf examination in October 1992, which 
resulted in diagnoses of dermatitis, etiology unknown; 
possible gastritis or duodenal ulcer; anxiety and depression; 
and multiple joint arthritis. A November 1992 treatment 
record indicates that diagnostic testing resulted in the 
conclusion that the veteran's symptoms were not related to 
his Persian Gulf experience.  

A September 1993 chest x-ray revealed pulmonary infiltrate 
although a repeat x-ray showed no cardiopulmonary disease.

A September 1993 hospital summary indicates that the 
veteran's complaints of joint pain and swelling, skin rash, 
subjective low-grade fevers, and fatigue, following service 
in the Persian Gulf, were assessed as Gulf War Syndrome. A 
chest x-ray revealed pulmonary infiltrate, although a repeat 
x-ray showed no cardiopulmonary disease.  

A March 1994 hospital summary shows findings that included 
Persian Gulf Syndrome and an X-ray study of the chest 
revealed a nodular density in the right upper lobe and 
increased interstitial markings suggestive of vascular 
congestion. During the hospitalization, the veteran reported 
that his cough had become more productive, and that he had 
shortness of breath.  Treatment was commenced for systemic 
sclerosis. After a private medical evaluation in May 1994, 
the diagnoses included inhalant sensitivities.  

The report of an October 1994 VA medical examination 
indicated that the veteran reported having developed a cough 
while serving in Saudi Arabia, which had never resolved. He 
reported having been exposed to smoke from the burning oil 
fields, but did not recall any other chemical exposure. The 
report of the examination indicates that a diagnosis of 
rheumatologic disease, progressive systemic sclerosis versus 
rheumatoid arthritis, had been made, and that this diagnosis 
would explain his symptoms, for the most part. The examiner 
further stated that it was unclear whether his exposure to 
oil field smoke contributed to his symptomatology.

The report of a January 1995 medical examination, apparently 
conducted in conjunction with his claim for Social Security 
disability benefits, shows that he had disabilities that 
included rheumatoid arthritis with sclerodermal reaction, 
multiple environmental sensitivities due to neurotoxic 
exposure, and chronic pulmonary disease. The examination 
report does not indicate how the probable Gulf War Syndrome 
was manifested.

A March 1995 VA hospital summary shows that the veteran had 
disabilities that included diffuse cutaneous systemic 
sclerosis and pulmonary fibrosis with hypoxemia.  At that 
time he reported having progressive dyspnea over the previous 
months, with occasional periodic nocturnal dyspnea. The 
hospital summary indicates that the diagnosis of scleroderma 
had been made 1.5 years previously.

A January 1996 medical report from the Environmental Health 
Center shows that diagnostic testing determined that the 
veteran had been exposed to neurotoxins, with resulting 
sensitivity to chemicals. The physician indicated that the 
veteran had severe and disabling medical impairments which 
were most likely caused by his Desert Storm exposures, 
including scleroderma and pulmonary fibrosis.  It was 
reported that the veteran had been treated since April 1993 
for various complaints that included a cough.  

The death certificate shows that the veteran died June [redacted], 
1996, due to severe pulmonary interstitial fibrosis. The 
autopsy report indicates that the veteran had idiopathic 
pulmonary interstitial fibrosis, cardiomegaly with ischemic 
injury to the myocardium, follicular adenoma of the thyroid, 
pericardial and pleural effusions, and a history of having 
been diagnosed with multiple chemical sensitivity syndrome as 
a consequence of having served in the Persian Gulf War. 

The Board notes in this regard that the record contains a 
number of statements from VA and private physicians regarding 
the etiology of the veteran's various disabilities, including 
his fatal lung disease.  It appears to be the opinion of a 
number of these physicians that the veteran's fatal lung 
disease was a result of a sclerotic or rheumatologic disorder 
that developed prior to service.  These statements also 
reflect a considerable range of opinions regarding the effect 
of the Gulf War oil fire pollution in Southwest Asia on the 
development of the veteran's fatal lung disability.  

In the Board's opinion, these divergent views are not 
determinative in this case.  The veteran was not noted to 
have any chronic lung pathology on his examination prior to 
his second period of service in 1990-1991.  Since that is the 
case, he is entitled to the presumption of soundness at 
entrance in regard to respiratory disability.  The record 
does not contain any evidence that clearly and unmistakably 
rebuts this presumption of soundness at entrance, but the 
record does show that the veteran's complaints of a 
persistent cough had their onset during this period of 
military service.  The record further shows that complaints 
of a persistent cough continued after service discharge and 
where eventually associated with the pulmonary fibrotic 
disorder that eventually resulted in his death.  Whether or 
not this disability was related to an earlier sclerotic or 
rheumatologic disability is not determinative because the 
veteran's fatal lung pathology, whatever its etiology, had 
its onset during military service.  Since that is the case, 
service connection for the cause of the veteran's death is 
warranted.  

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability. 38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. § 3.807 
(2004), 38 C.F.R. §§ 21.3020, 21.3021 (2003).

As indicated above, the Board has determined that the 
veteran's death was the result of a service-connected 
disorder.  Since that is the case, it is also apparent that 
the appellant is entitled to educational assistance in 
accordance with Chapter 35 of Title 38 of the United States 
Code.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Entitlement to Survivors' and Dependents' Assistance in 
accordance with Chapter 35 of Title 38 of the United States 
Code is granted.  

____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


